Citation Nr: 0914193	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  06-12 059	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to a rating in excess of 20 percent for a left 
shoulder disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1982 to May 1986 and 
from June 1990 to April 1998. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, that denied the benefit sought on 
appeal.  The Veteran appealed that decision and the case was 
referred to the Board for appellate review.  



FINDING OF FACT

The Veteran's shoulder disability is manifested by some 
limitation of motion, but there is no showing that arm 
movement is limited to 25 degrees from his side, even 
considering functional loss due to pain and weakness. 



CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
Veteran's left shoulder disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Codes 5200 
to 5203 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated September 
2002, January 2005, July 2005 and March 2006.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in claims involving increase compensation 
benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  This holding requires the Secretary to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Id.  This notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In the Sanders case, the United States Court of Appeals for 
the Federal Circuit held that any errors by VA in providing 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  Instead, the federal circuit held in 
Sanders that all notice errors are presumed prejudicial and 
require reversal unless VA can show that the error did not 
affect the essential fairness of the adjudication.  To do 
this, VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating: (1) that any defect was 
cured by actual knowledge on the part of the claimant; (2) 
that a reasonable person could be expected to understand from 
the notice what was needed; or (3) that a benefit could not 
have been awarded as a matter of law.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Additionally, consideration 
should also be given to whether the post-adjudicatory notice 
and opportunity to develop the case that is provided during 
the extensive administrative appellate proceedings leading to 
the final Board decision and final Agency adjudication of the 
claim served to render any pre-adjudicator section 5103(a) 
notice error non-prejudicial.  Id.  In this case, the Board 
finds that the notice error did not affect the essential 
fairness of the adjudication because the Veteran was advised 
of the relevant regulations by the December 2005 Statement of 
the Case.  He did not ask that further guidance be provided, 
and, being represented, has had access to information regard 
the VA rating system.  Thus any deficiencies under Vazquez-
Flores must be considered harmless error.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his appeal  
Therefore, the Board finds that the RO has satisfied the duty 
to notify and the duty to assist and will proceed to the 
merits of the Veteran's appeal.

The Veteran contends that the current evaluation for his left 
shoulder disability does not accurately reflect the severity 
of that condition.  Disability evaluations are determined by 
evaluating the extent to which a veteran's service-connected 
condition adversely affects his ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his symptomatology with the criteria set in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ranges.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 
(1991).  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required by that evaluation.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.1.  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
While the veteran's entire history is reviewed when assigning 
a disability evaluation, where service connection has already 
been established, and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.

The Veteran claims entitlement to a rating evaluation in 
excess of 20 percent for his left shoulder disability.  In a 
June 2003 rating decision, the RO granted service connection 
for a left shoulder disability and assigned a 20 percent 
disability rating, effective in June 2002.  The RO has 
revisited this rating on several occasions, first in March 
2005 and again in October 2005.  Both times the RO declined 
to grant a rating in excess of 20 percent.  The Veteran 
appealed the October 2005 determination in February 2006.  

The Veteran has undergone several VA examinations in 
connection with his left shoulder since he first claimed 
entitlement to service connection in June 2002.  The most 
recent comprehensive VA examination for this disability was 
in April 2006.  During this examination the examiner noted 
that the Veteran's left shoulder was first operated on in 
1997, at which time repair of the capsule was performed.  The 
problem continued and the Veteran underwent surgery again in 
October 2005.  This was an open left should anterior capsular 
repair with an allograft tendon.  Multiple suture anchors, 
tacks and screws were placed.  The Veteran noted that he 
continued to have pain, that his shoulder was stiff and weak, 
and that it gives way, locks and fatigues easily.  No 
swelling or redness was noted, but the Veteran did claim to 
have flare-ups every other day, which last for approximately 
two hours.  The Veteran claimed that during flare-ups he has 
a decrease in his range of motion and function.  No episodes 
of dislocation were noted since his last surgery in October 
2005.  The Veteran noted that he was right hand dominant.  

Upon examination, no objective evidence of painful motion, 
edema, effusion, instability, weakness, tenderness, redness, 
heat or abnormal movement was found.  Motion studies revealed 
forward flexion of the left arm from zero to 60 degrees, 
abduction from zero to 40 degrees, internal rotation from 
zero to 90 degree and external rotation from zero to 15 
degrees.  The examiner noted that repetitive activity did not 
result in pain, crepitation or change in the range of motion 
due to pain, fatigue, weakness, lack of endurance or 
incoordination.  

The VA Schedule for Rating Disabilities provides several 
diagnostic codes under which shoulder conditions may be 
rated, but most are not applicable to the Veteran's current 
condition.  A compensable evaluation under Diagnostic Code 
5200 requires ankylosis.  This code is not applicable in 
evaluating the Veteran's service-connected shoulder 
disability because there is no evidence of ankylosis of any 
joint.

Diagnostic Code 5201 bases rating evaluations on joint 
motion.  As mentioned above, during the Veteran's latest VA 
examination in April 2006, the examiner evaluated the 
Veteran's left shoulder and determined that the Veteran's 
range of motion was forward flexion of 60 degrees and 
abduction to 40 degrees.  To warrant a higher evaluation, it 
must be shown that the veteran's arm limitation is to 
25 degrees from the side.  The Veteran's limitation of motion 
is midway between his side and shoulder level, but because he 
is right-side dominant the current range of motion does not 
warrant a rating in excess of 20 percent under Diagnostic 
Code 5201.

Diagnostic Code 5202 bases rating evaluations on impairment 
of the humerus.  To warrant a rating in excess of 20 percent 
for the minor extremity the Veteran must have a flail 
shoulder, a false flair joint or fibrous union of the 
humerus.  The Veteran has not been diagnosed with any of 
these conditions and nothing in any of the Veteran's 
examination reports indicates that the Veteran suffers from 
any of these conditions.  In addition, an evaluation in 
excess of 20 percent is not possible under Diagnostic Code 
5203. 

When reviewing the level of disability due to a service-
connected joint disorder, when the rating is based on 
limitation of motion, the Board must consider an increased 
schedular rating based on functional loss due to pain on 
undertaking motion, weakened movement, fatigability and 
incoordination.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The April 2006 examination report 
indicates that repetitive activity did not result in pain, 
crepitation or change in the range of motion due to pain, 
fatigue, weakness, lack of endurance or incoordination.  In 
the absence of additional limitation beyond that contemplated 
under the diagnostic codes a higher rating than 20 percent is 
not warranted.

Separate, compensable evaluations may be afforded for 
distinct disabilities resulting from the same injury as long 
the symptomatology for one condition is not duplicative of or 
overlapping with the symptomatology of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); VAOPGPREC 
23-97 (July 1, 1997; revised July 24, 1997).  A separate 
compensable evaluation has already been assigned for a scar 
resulting from the Veteran's left shoulder surgery.

The preponderance of the evidence is against the Veteran's 
claim and there is no doubt to be resolved.  While the 
Veteran is competent to report his symptoms and complaints 
and observations of same, he is not competent to offer a 
medical opinion as to the extent of his left shoulder 
disability, and his opinion cannot be taken as such.  See 
Espiritu, v. Derwinski, 2 Vet. App. 492, 494 (1992); 
Grottveit, supra.

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The record does 
not show that the Veteran's shoulder disability, alone, has 
required frequent hospitalization, or that manifestations of 
the disability exceed those contemplated by the schedule 
criteria.  Therefore, assignment of an extra-schedular 
evaluation in this case is not in order.  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  

Furthermore, where, as in the instant case, the appeal arises 
from the original assignment of a disability evaluation 
following an award of service connection, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  See Fenderson v. West. 12 Vet. App. 119 
(1999).  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  Id. at 
126.  Here, the Board finds that a 20 percent rating is 
applicable during the entire period contemplated by this 
appeal.  


ORDER

A rating in excess of 20 percent for the Veteran's left 
shoulder disability is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


